Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the various elements that are:
(i)  the particular combination of SNPs that is all of the SNP sets as recited in claims 1 and 25;
(ii)   the particular assignment that is “severe process, positive schizophrenia" and the classification SNP set that is "77_5, 81_13, or 25_10" (e.g.:  relevant to claim 9); and 
(iii)  the particular combination of phenotypic sets that is 
in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that were the election in (i) requires all of the SNP sets of claims 1 and 25 to be measured, whereas once a particular SNP set within that group is detected (or excluded) then the subject is properly classified as noted in the dependent claims and, there is no further search burden on the Office for each grouping if SNP sets.  This is not found persuasive because, while the nature of the limitation of the dependent claims in view of the requirements of the independent claim are addressed as indefinite in this Office Action, the Examiner maintains that establishing any different diagnosis/assignment based on different SNP sets would in fact require separate search and consideration of the related art with regard to the different SNP sets.
The requirement is still deemed proper and is therefore made FINAL.

s 2-8, 10-12, 15-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (i.e.:  directed to non-elected combinations of SNP sets, or non-elected schizophrenia types), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Please note that while claim 14 recites the broader “severe process, with positive and negative symptom schizophrenia”, this claim is maintained in the elected group where the dependent claim 18 (draw to the elected “severe process, positive schizophrenia”) depends from claim 14.

Information Disclosure Statement
The listing of references (see pages 111-125 of the specification) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or are included in an IDS submitted by the Applicant, they have not been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 13, 14, 18, 22 and 23 are unclear over recitation of the phrase “detecting …. single nucleotide polymorphisms (SNPs) consisting of 19_2, 88_64” as recited in claim 1.  The phrase is unclear because a SNP is a position of variable content in a population of genomes, but the methods of the rejected claims are applied to a sample form a singular subject.  It is unclear what is meant or required by detection any SNP in this context.  The claims may be made more clear in this regard if amended to recite a step that is directed to detecting the allelic content at SNP positions.  This limitation is further unclear because the presented terms pertaining to SNPs (e.g.:  19_2) are not in fact SNPs, but a broad classification of genes or genomic regions wherein a SNP position might be located.  Thus the recitation of the notation, for example 19_2, is not any art recognized SNP. 
The claims are further unclear where claim 1 requires, consonant with the election and the presentation of the elements that are detected, the detection of all of the SNPs recited in claim 1.  But in view of the specification, and the requirements of the depend claims, such a comprehensive detection then requires the assignment of some mutually exclusive diagnoses.  For example, where claim 1 requires that all of the SNPs are detected, how can one then make both an assignment of:  severe process, 
	Claim 23 is unclear over recitation of the limitation “applying the biological sample and clinical data to the method of claim 1”.  It is unclear how any clinical data is used to modify the assignment or prediction of any particular schizophrenia type where the method of claim 1 requires that an assignment is made base of detecting a SNP.
	Claim 24-26 are unclear over recitation of the phrase “comparing the genomic and phenotypic panels results”, as recited in part d of claim 24.  There is no antecedent basis for any “genomic” panels, so it is unclear what data is being collected of compared in the claimed methods.
	Claim 25 is unclear with regard to the intended requirements of the expression panel as used in the methods.  Initially it is noted that where claim 25 recites “the expression panels each comprise the single nucleotide polymorphism (SNP) sets consisting of 19_2, 88_64…” the combination of the open transition phrase “each comprise” with the closed transition phrase “consisting of” make it unclear if the claim is limited to the recited elements, or is open to the inclusion of additional non-recited elements.  The claim is further unclear as to what is intended to be required for any expression panel, because the claims recite terms associated in the specification with SNP panels, but the nature of the SNP panels does not clearly require and particular expression (e.g.:  mRNA or protein) products.  Consider for example the “expression panel” that is “10_4”.  Table 2 of the specification indicates that the SNP set includes 

Claim Rejections - 35 USC § 101 – Patent Ineligible Subject Matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature; an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth below.  The judicial exception is not integrated into a practical application of the judicial exception.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).


The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “predicting a schizophrenia type” and “assigning the subject to a schizophrenia type” (for example in claim 1) and “comparing” panels to reference standards (for example claim 24), such elements of the claims are abstract ideas.  They are mental processes wherein data or information is judged, or correlated for a result or decision.  Additionally, where the claims recite limitations in which a detected genotype content is indicative of a type of schizophreai, the claims recite an asserted a natural phenomenon wherein a collection of genotypes in a subject is associated with a pathological phenotype.

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required steps related acting on the exception in a specific practical manner.  For 

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims include methods that require the evaluation of detected aspects of a sample.  Where the claims may require the practical collection of a sample and analysis of the sample to generate the data, such steps (e.g.:  collecting genotype data; combining genotype and phenotype data), was routinely practiced in the art (e.g.:  Arnedo et al (2013) as cited on the IDS of 12/10/2018). 
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered 

So even where a practical step of the claim may require detecting a particular genotpye in a patient sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 13, 14, 18 and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and breadth of the claims

Direction provided by the specification and working example
	The specification teaches that an analysis of polymorphic content in schizophrenia subjects can identify sets of SNPs that are associated with different type of schizophrenia pathology (e.g.:  p.80).  The specification asserts that various groups of SNPs (e.g.:  Table 2) can be combined to assigned a schizophrenia diagnosis, but neither the specification nor the claims provide any indication of the particular alleles of any specific SNPs that are associated with a given diagnosis.  Consider for example SNP set 25_10 (as recited in claim 9 as relevant to severe process, positive schizophrenia).  Page 42 of the specification indicates that:
where a SNP set 25_10 is disclosed, specifically contemplated herein is that SNP sets detects polymorphisms in AL158819.7(3'), FOXR2, FOXR2(3'), MAGEH1(5'), PAGE3, PAGE3(3'), PAGE3(5'), RP11-382F24.2, RP11-382F24.2(3'), RP11-382F24.2(5'), RP13-188A5.1, RRAGB, RRAGB(3'), RRAGB(5'), and SNORD112.49(3');  

Thus the recitation includes a large variety of SNP position in different genes.  Consider for example only “FOXR2”, where a search of SNPs in the gene reveals there are at least 929 different SNPs associated with the gene locus.

State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting known variable nucleotide content or gene expression amount is high, the unpredictability in associating gene content or expression with any particular phenotypic trait is higher. The high level of unpredictability is demonstrated by the related art.
Because the claims generically encompass any allelic content in the recited broadly recited SNP sets, and association with a variety of schizophrenia types, it is relevant to point out the unpredictability in applying genotype:phenotype associations as broadly encompassed by the claims.  For example Hacker et al (1997) teaches that they were unable to confirm an association between particular variable nucleotide content and a phenotype (i.e.:  the phenotype of ulcerative colitis) in a case where prior studies suggested such a relationship would exist since the relationship had been identified in a different population (pages 623-627).

As evidence of the unpredictability of gene association studies, Lucentini (2004) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that studies have found that typically when a finding is first published linking a given gene to a phenotype there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1st complete paragraph).

Because the claims encompass detecting any level of gene expression, and using any methods (i.e.: no particular algorithm is required by the claims), it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any genotype, or expression levels, with any particular type of schizophrenia.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the full the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634